In three related child protective proceedings pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Queens County (Friedman, J.), dated March 21, 2008, which, after a fact-finding hearing, dismissed the petitions, and the attorney for the child Domynyque F., named here as Domynque F, separately appeals, as limited by his brief, from so much the same order as dismissed the petition asserted on that child’s behalf.
Ordered that the order is affirmed, without costs or disbursements.
*698Family Court Act § 1046 (b) (i) requires a finding of abuse or neglect of a child to be supported by a preponderance of the evidence (see Matter of Philip M., 82 NY2d 238, 243-244 [1993]; Matter of Tammie Z., 66 NY2d 1, 3 [1985]; Matter of Commissioner of Social Servs. v Lorenzo M., 239 AD2d 498, 498 [1997]). Deference should be accorded to the Family Court’s assessments of the credibility of witnesses, although an appellate court is free to make its own credibility assessments. Under the circumstances of this case, we cannot say that the Family Court’s findings were not supported by a preponderance of the evidence. Skelos, J.P., Fisher, Miller and Eng, JJ., concur.